Title: From Thomas Jefferson to David Harding, 20 April 1824
From: Jefferson, Thomas
To: Harding, David


Sir
Monticello
Apr. 20. 24.
I have duly recieved your favor of the 6th inst. informing me of the institution of a debating society in Hingham, composed of adherents to the republican principles of the revolution, and I am justly sensible of the honor done my name by associating it with the title of the society. the object of the institution is laudable, and in a republican nation whose citizens are to be led by reason and persuasion and not by force. the art of reasoning becomes of first importance. in this line antiquity has left us the finest models for imitation, and he who studies and imitates them most nearly will nearest approach the perfection of the art. among these I should consider the speeches of Livy, Sallust, and Tacitus as preeminent specimens of logic, taste, and that sententious brevity which using not a word to spare, leaves not a moment for inattention to the hearer. Amplification is the vice of modern oratory. it is an insult to an assembly of reasonable men, disgusting and revolting instead of persuading. speeches measured by the hour die with the hour.I will not however further indulge the disposition of age to sermonise, and especially to those surrounded by so much better advice. with my apologies therefore for hazarding even these observations, & my prayers for the success of your institution, be pleased to accept for the society and yourself the assurances of my high consideration.Th: Jefferson